237 Md. 611 (1964)
205 A.2d 396
OPPEL
v.
DIRECTOR OF PATUXENT INSTITUTION
[App. No. 34, September Term, 1964.]
Court of Appeals of Maryland.
Decided December 7, 1964.
*612 Before HENDERSON, C.J., and HAMMOND, PRESCOTT, HORNEY, MARBURY, SYBERT and OPPENHEIMER, JJ.
PER CURIAM:
This is an application for leave to appeal from an order of Chief Judge Manley in redetermination proceedings that the applicant is still a defective delinquent. The applicant seeks leave to appeal on the grounds: (1) that there was no evidence legally sufficient to support a finding of defective delinquency; (2) that the determination by the trial court was clearly erroneous in that it was against the weight of the evidence; (3) that this evidence indicated that the applicant was prepared to leave Patuxent Institution and re-enter society; and (4) that Code (1957) Article 31B is unconstitutional.
We have ordered and examined a transcript of the record of the hearing, and find no merit in the applicant's first three contentions. The applicant was re-examined in April and November, 1963, and by Dr. Boslow, the director, the day before the hearing. It was the director's opinion that, while the applicant has made some progress since his commitment, he is still a defective delinquent, and that, if released to the community now, he will get into difficulty "in the very shortest possible time." The applicant had group therapy for about a year, but refused several times to be seen by the psychiatrist. Dr. Boslow testified that the Institution is endeavoring to motivate him to accept its help. There was ample evidence in the record to support the finding of defective delinquency. Dr. Boslow's testimony was admissible, even though based in part upon the medical findings of others. Jewell v. Director, 236 Md. 643, 204 A.2d 564; Dickerson v. Director, 235 Md. 668, 202 A.2d 765 (1964). It was for the lower court to determine the credibility of the witness. McCloskey v. Director, 230 Md. 635, 187 A.2d 833 (1963).
The applicant's final point, as to the constitutionality of the Act, has been disposed of by this Court in prior cases. Mills v. Director, 233 Md. 593, 195 A.2d 678 (1963); Eggleston v. State, 209 Md. 504, 121 A.2d 698 (1956).
Application denied.